DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/12/22 has been entered.  Claims 1, 3, 5- 7 and 10- 11 are amended.  Claims 4 and 12 are canceled. Claims 13- 20 are added.  Claims 1- 3, 5- 11 and 13- 20 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on 7/26/22.  It is noted that applicant inadvertently wrote 111 instead of 11 and 122 instead of 12 in the filed Amendment.  During the interview, applicant agreed to correct the typographical error via the Examiner’s Amendment below.
The application has been amended as follows: 
1. (Currently Amended) An endoscope treatment tool comprising: 
a tubular sheath having a longitudinal axis; 
an operating wire disposed in an interior of the sheath, the operating wire being movable along the longitudinal axis; 
a gripping portion provided at a distal end of the operating wire, the gripping portion having one or more wires for gripping a calculus; 
a cylindrical metal distal-end tip attached to a distal end of the sheath, the distal-end tip having clearance grooves, each of the clearance grooves: 
extending longitudinally from a distal end of the distal-end tip towards a proximal end of the distal-end tip, 
extending radially from an outer circumferential surface of the distal- end tip to an inner circumferential surface of the distal-end tip, and 
having a width at least as wide as a diameter of the one or more wires; and 
a resin member secured to the distal-end tip on a radially inner side or outer side thereof such that a distal end of the resin member extends distally past a proximal end of the clearance grooves.  
5. (Currently Amended) The endoscope treatment tool according to Claim 2,
wherein the resin member is formed in a tubular shape, and 
[[a]] the distal end of the resin member is positioned between the one or more wires and the proximal ends of the clearance grooves in a state in which the one or more wires are inserted into the clearance grooves.  
[[111]] 11. (Currently Amended) An endoscope treatment tool comprising: 
a tubular sheath having a longitudinal axis; 
an operating wire disposed in an interior of the sheath, the operating wire being movable along the longitudinal axis; 
a gripping portion provided at a distal end of the operating wire, the gripping portion having one or more wires for gripping a calculus; and 
the sheath having clearance grooves, each of the clearance grooves:
extending longitudinally from a distal end of the sheath towards a proximal end of the sheath, 
extending radially from an outer circumferential surface of the sheath to an inner circumferential surface of the sheath, and, [[and]] 
having a width at least as wide as a diameter of the one or more wires, and 
a resin member disposed at a position adjacent to the sheath on a radially inner side or outer side thereof, and 
wherein a distal end of the resin member is disposed farther proximally than the distal end of the sheath; and 
the distal end of the resin member having a wire notch corresponding to a circumferential position of each of the clearance grooves.  
[[122]] 12. (Canceled)  
15. (Currently Amended) The endoscope treatment tool according to claim 14, wherein the resin member is formed in a tubular shape, 
[[a]] the distal end of the resin member is positioned between the one or more wires and the proximal ends of the clearance grooves in a state in which the one or more wires are inserted into the clearance grooves.  
Reasons for Allowance
Claims 1- 3, 5- 11 and 13- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, a resin member secured to the distal-end tip on a radially inner side or outer side thereof such that a distal end of the resin member extends distally past a proximal end of the clearance grooves.  
Regarding claim 11, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the distal end of the resin member having a wire notch corresponding to a circumferential position of each of the clearance grooves.  
The closest cited prior art reference Okada (US Pat. No. 4,691,705) teaches an endoscope treatment tool having a cylindrical distal-end tip (3) attached to a distal end of sheath (1a) and a resin member (1b), sheath (1a) and resin member (1b) being movable relative to each other such that the resin member (1b) is not secured to the distal-end tip (3) (Col. 2, l. 49- 50) and there is no teaching or suggestion, alone or in combination with other references, of modifying the resin member (1b) to be secured to the distal-end tip (3) attached to sheath (1a).  Additionally, Okada does not teach or suggest, alone or in combination with other references, the distal end of the resin member (1b) having a wire notch corresponding to a circumferential position of each of the clearance grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771